DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 15 of prior U.S. Patent No. 10,146,779. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,146,779. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
 
 
U.S. Patent No. 10,146,779
 
Claim
Limitation
Claim
Limitation
1
A processor-implemented method for outputting map-reduce jobs to an archive file, comprising: providing, by a processor, an archive manager and exposing an interface to be called from map-reduce jobs to output to the archive file in a map-reduce distributed file system;
1
A processor-implemented method for outputting map-reduce jobs to an archive file, comprising: providing, by a processor, an archive manager and exposing an interface to be called from map-reduce jobs to output to the archive file in a map-reduce distributed file system;
 
using a buffering database as a temporary cache to buffer updates to the archive file;
 
using a buffering database as a temporary cache to buffer updates to the archive file;
 
 
 
 
 
 
handling by the archive manager calls from map-reduce jobs to allow: reading directly from the archive file or from a job index in the buffering database; and
 
handling by the archive manager calls from map-reduce jobs to allow: reading directly from the archive file or from a job index in the buffering database; and
 
writing to the job index in the buffering database used as a temporary cache to buffer the updates;
 
writing to the job index in the buffering database used as a temporary cache to buffer the updates;
 
outputting the updates from the job index to the archive file, wherein the updates are concurrently written to the archive file from a plurality of map-reduced tasks running within a single map-reduced job while the single map-reduced job is running; and
 
outputting the updates from the job index to the archive file, wherein the archive file is a single, zip formatted file, and the updates are concurrently written to the archive file from a plurality of map-reduced tasks running within a single map-reduced job while the single map-reduced job is running; and
 
wherein handling by the archive manager calls from map-reduce jobs further comprises: receiving a write call for a task of a map-reduce job;
 
wherein handling by the archive manager calls from map-reduce jobs further comprises: receiving a write call for a task of a map-reduce job;

connecting to the buffering database;

connecting to the buffering database;

looking up a unique token for a map-reduce job at a pending index provided at the buffering database; and

looking up a unique token for a map-reduce job at a pending index provided at the buffering database; and

writing to the job index provided at the buffering database.

writing to the job index provided at the buffering database.
2
The method as claimed in claim 1, wherein handling by the archive manager calls from map-reduce jobs further comprises: receiving a read call for a task of a map-reduce job;
2 
The method as claimed in claim 1, wherein handling by the archive manager calls from map-reduce jobs further comprises: receiving a read call for a task of a map-reduce job; 

connecting to the buffering database;

connecting to the buffering database;

looking up a unique token for the map-reduce job at a pending index and a committed index provided at the buffering database; and

looking up a unique token for the map-reduce job at a pending index and a committed index provided at the buffering database; and

depending on the status of the job, either reading from the archive file or reading from the job index provided at the buffering database.

depending on the status of the job, either reading from the archive file or reading from the job index provided at the buffering database.
4
The method as claimed in claim 1, wherein the archive manager manages access to the archive file, further comprises: allowing only one map-reduce job to open the archive file for writing the updates at a time and committing the updates on completion of a job; and
3
The method as claimed in claim 1, wherein the archive manager manages access to the archive file, further comprises: allowing only one map-reduce job to open the archive file for writing the updates at a time and committing the updates on completion of a job; and

allowing reading from the archive file by all jobs but without allowing reading of uncommitted writes.

allowing reading from the archive file by all jobs but without allowing reading of uncommitted writes.

5
The method as claimed in claim 1, further comprising: maintaining a pending index at the buffering database to be accessed by a map-reduce job, wherein the pending index includes keys of archive file paths and values of unique tokens, wherein a unique token is allocated to a map-reduce job that has opened the archive file for writing; and
4
The method as claimed in claim 1, further comprising: maintaining a pending index at the buffering database to be accessed by a map-reduce job, wherein the pending index includes keys of archive file paths and values of unique tokens, wherein a unique token is allocated to a map-reduce job that has opened the archive file for writing; and

the pending index including entries for archive files containing uncommitted updates buffered in the buffering database.

the pending index including entries for archive files containing uncommitted updates buffered in the buffering database.
6
The method as claimed in claim 1, further comprising: maintaining a committed index at the buffering database to be accessed by a map-reduce job, wherein the committed index includes keys of archive file paths and values of unique tokens, wherein a unique token is allocated to a map-reduce job that has opened the archive file for writing; and
5
The method as claimed in claim 1, further comprising: maintaining a committed index at the buffering database to be accessed by a map-reduce job, wherein the committed index includes keys of archive file paths and values of unique tokens, wherein a unique token is allocated to a map-reduce job that has opened the archive file for writing; and

the committed index including entries for archive files for which updates have been committed but not yet serialized to the archive file.

the committed index including entries for archive files for which updates have been committed but not yet serialized to the archive file.
7
The method as claimed in claim 1, further comprising: serializing any committed updates buffered in the buffering database to the archive file, including mapping an archive file path name and the job index containing updates to the archive file.
6
The method as claimed in claim 1, further comprising: serializing any committed updates buffered in the buffering database to the archive file, including mapping an archive file path name and the job index containing updates to the archive file.
8
The method as claimed in claim 1, wherein handling calls from map-reduce jobs by the archive manager includes a map-reduce job for opening the archive file for writing further comprises: connecting to the buffering database;
7
The method as claimed in claim 1, wherein handling calls from map-reduce jobs by the archive manager includes a map-reduce job for opening the archive file for writing further comprises: connecting to the buffering database; 

creating a new unique token for the job and associating it with a path to the archive file; and

creating a new unique token for the job and associating it with a path to the archive file; and

creating a job index at the buffering database for the archive file to buffer updates to the archive file.

creating a job index at the buffering database for the archive file to buffer updates to the archive file.
9
The method as claimed in claim 1, wherein handling calls from map-reduce jobs by the archive manager includes a map-reduce job for committing changes to the archive file further comprises: connecting to the buffering database;
8
The method as claimed in claim 1, wherein handling calls from map-reduce jobs by the archive manager includes a map-reduce job for committing changes to the archive file further comprises: connecting to the buffering database; 

creating a serializing job to serialize updates buffered in the job index at the buffering database, to the archive file; and

creating a serializing job to serialize updates buffered in the job index at the buffering database, to the archive file; and

moving an entry for the archive path and unique job token to a committed index at the buffering database.

moving an entry for the archive path and unique job token to a committed index at the buffering database.
10
The method as claimed in claim 1, wherein handling calls from map-reduce jobs by the archive manager includes a map-reduce job for rollback of changes to an archive file further comprises: connecting to the buffering database; and
9
The method as claimed in claim 1, wherein handling calls from map-reduce jobs by the archive manager includes a map-reduce job for rollback of changes to an archive file further comprises: connecting to the buffering database; and

removing an entry for the archive path and unique job token from a pending index at the buffering database.

removing an entry for the archive path and unique job token from a pending index at the buffering database.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson et al. (US Publication No. 2009/0064160) for “check as to whether the materialized views/indexes 104 have any pending maintenance tasks and whether the maintenance tasks originate from update transactions whose effects the query is supposed to see” (see [0034]). Applicant’s published specification recites “[a] pending index is provided 305 to reference pending jobs at the buffering database” (see[0054]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08-26-2022
/DARA J GLASSER/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161